DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the airbags positioned on a medial side of each leg (Claim 10) and an upper-body garment including one or more airbags (Claim 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.84(h)(5) because Figure 9 show(s) modified forms of construction in the same view.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-9, 13-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Landeros (US 2004/0237178 A1) in view of Yuan et al. (US 2018/0295903 A1).
Regarding Claim 1, Landeros teaches a system (10), comprising: an airbag inflating system (28, 29); a control system operably connected to the airbag inflating system (paragraph [0101], “the person with the rescue suit on can (1)… manually pull the air-bag inflating valve/trigger… (2) for situations where the person has to walk or run through the first in total darkness and happens to run out through a broken window, the automatic inflating system sends a signal,” wherein manual inflating valve/trigger and automating inflating system are collectively the control system); and a pair of pants and/or other 
Landeros does not teach wherein the one or more airbags are configured to be removably coupled to the airbag inflating system.
Attention is drawn to Yuan et al., which teaches an analogous article of apparel. Yuan et al. teaches a system, comprising: an airbag inflating system (4) (paragraph [0052], “a gas generator 4 may include a tip discharge device 4a and a gas generating agent… upon exposure of the electrical spark generated by the tip discharge device 4a, the gas generating agent quickly produces a large amount of gas, which goes into and inflates the airbag 5”); a control system operably connected to the airbag inflating system (paragraph [0052], “The tip discharge device 4a is coupled to the controller, and after receiving the actuating signal transmitted by the controller, the tip discharge device 4a can generate an electrical spark,” wherein the controller is the control system); and a housing comprising one or more airbags (5) configured to be removably coupled to the airbag inflating system (paragraph [0053], “the retractable window on the airbag groove can be opened to dismount or detach, the airbag 5”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Landeros to include the teachings of Yuan et al. such that the airbags are detachable from the lower body garment so that the airbags can be easily repaired or replaced (paragraph [0053], “When it is required for replacement/maintenance of the airbag 5, the retractable window on the airbag groove can be opened to dismount, or detach, the airbag 5”).
Regarding Claim 2, Landeros teaches all of the limitations of Claim 1, as discussed in the rejections above. Landeros further teaches a backpack (27) to which the airbag inflating system is connected (fig. 2 shows the airbag inflating system (29, 28) connected to the inside of the backpack (27)).
Regarding Claim 5, Landeros teaches all of the limitations of Claim 1, as discussed in the rejections above. Landeros further teaches wherein the airbag inflating system (29, 28) comprises a compressed gas cylinder (28) which in operation provides a flow of gas to the one or more airbags (paragraph [0050] discloses “the air is compressed out of the shoe air compressors 20, by pressure exerted by the body weight of the wearer therefore sending the air to a flexible air-tank or tank 28,” where air-tank 28 is therefore obviously a compressed air tank, and further paragraph [0051] discloses “from the air-tank 28, pressure is regulated 31 for use and distribution to the many functions of the suit,” and paragraph [0187] discloses wherein a function of the air-tank is inflating the airbags (“each air-bag is part of one set of four air-bags, and are connected in series by integrated tubing but each set is connected to the air-supply tanks in parallel”).
Regarding Claim 6, Landeros teaches all of the limitations of Claim 1, as discussed in the rejections above. Landeros further teaches wherein the control system is operable to trigger operation of the airbag inflating system so that the one or more airbags are filled with a gas and/or air by the airbag inflating system (paragraph [0100], “inflate the airbags with either nitrogen, helium, Co2 gases or for a last resort with air from the protective suit 10 compressors 20, 29,”; paragraph [0101], “the person already with the rescue suit on, (1) can step out to a balcony or roof or suspend from a window frame and manually pull the air-bag inflating valve/trigger connected to a nitrogen tank. After the air-bags are completely full the person is ready to jump. (2). For situations where the person has to walk or run through the fire in total darkness and happens to run out through a broken window, the automatic inflating system sends a signal to the relay that activates the solenoid that pulls the inflating trigger of the system,” wherein manual inflating valve/trigger and automating inflating system are collectively the control system).
Regarding Claim 7, Landeros teaches all of the limitations of Claim 6, as discussed in the rejections above. Landeros further teaches wherein the control system is operable to initiate operation 
Regarding Claim 8, Landeros teaches all of the limitations of Claim 6, as discussed in the rejections above. Landeros further teaches wherein the control system is operable to automatically initiate operation of the airbag inflating system in response to input provided by one or more sensors of the control system (paragraph [0101], “For situations where the person has to walk or run through the fire in total darkness and happens to run out through a broken window, the automatic inflating system sends a signal to the relay that activates the solenoid that pulls the inflating trigger of the system”).
Regarding Claim 9, Landeros teaches all of the limitations of Claim 8, as discussed in the rejections above. Landeros further teaches wherein the one or more sensors comprise any one or more of: a motion sensor; spatial orientation sensor; directional velocity sensor; angular velocity sensor; rotational motion sensor; shock sensor; collision sensor; and, an accelerometer (paragraph [0192], “This air bag system can be equipped with an electric sensor trigger to inflate the air-bags. If the wearer flips more than 40 deg. in any direction, a gyroscope electronic switch will activate the 9-v relay pulling the trigger, thus inflating the air-bags.,” wherein the gyroscope is an angular velocity sensor).
Regarding Claim 13, Landeros teaches all of the limitations of Claim 1, as discussed in the rejections above. Landeros further teaches an upper body garment including one or more airbags (paragraph [0104], “inflate the shirt and pants airbags and the flexible air tanks for added protection”; upper body garment of the system (10) is shown in annotated Fig. 2).
Landeros does not teach the upper body garment airbags configured to be removably coupled to the airbag inflating system.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Landeros to include the teachings of Yuan et al. such that the airbags are detachable from the upper body garment so that the airbags can be easily repaired or replaced (paragraph [0053], “When it is required for replacement/maintenance of the airbag 5, the retractable window on the airbag groove can be opened to dismount, or detach, the airbag 5”).
Regarding Claim 14, Landeros teaches all of the limitations of Claim 1, as discussed in the rejections above. Landeros further teaches wherein the pants or other lower-body garment are integrated together with an upper-body garment in the form of a single- piece suit including one or more airbags (paragraph [0104], “inflate the shirt and pants airbags and the flexible air tanks for added protection”; upper body garment and lower body garment are shown integrated into a one piece suit of the system (10) in annotated Fig. 2).
Landeros does not teach the one or more airbags configured to be removably coupled to the airbag inflating system.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Landeros to include the teachings of Yuan et al. such that the airbags are detachable so that the airbags can be easily repaired or replaced (paragraph [0053], “When it is required for replacement/maintenance of the airbag 5, the retractable window on the airbag groove can be opened to dismount, or detach, the airbag 5”).
Regarding Claim 15, Landeros teaches all of the limitations of Claim 1, as discussed in the rejections above. Landeros further teaches an upper-body garment within which the airbag inflating system (28, 29) is integrated (annotated fig. 2 shows the airbag inflating system (28, 29) in a backpack (27), and further shows the backpack (27) integrated into the upper body garment).

    PNG
    media_image1.png
    762
    749
    media_image1.png
    Greyscale

Claims 3, 4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Landeros (US 2004/0237178 A1) in view of Yuan et al. (US 2018/025903 A1), and in further view of Walker et al. (US 2016/0015094 A1).
Regarding Claim 3, Landeros teaches all of the limitations of Claim 3, as discussed in the rejections above. 
Landeros does not teach wherein the backpack comprises an airbag removably coupled to the airbag inflating system.

Attention is drawn to Yuan et al., which teaches an analogous article of apparel. Yuan et al. teaches a system, comprising: an airbag inflating system (4) (paragraph [0052], “a gas generator 4 may include a tip discharge device 4a and a gas generating agent… upon exposure of the electrical spark generated by the tip discharge device 4a, the gas generating agent quickly produces a large amount of gas, which goes into and inflates the airbag 5”); a control system operably connected to the airbag inflating system (paragraph [0052], “The tip discharge device 4a is coupled to the controller, and after receiving the actuating signal transmitted by the controller, the tip discharge device 4a can generate an electrical spark,” wherein the controller is the control system); and a housing comprising one or more airbags (5) configured to be removably coupled to the airbag inflating system (paragraph [0053], “the retractable window on the airbag groove can be opened to dismount or detach, the airbag 5”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Landeros to include the teachings of Walker et al. and Yuan et al. such that the backpack comprises a removable airbag so that the wearer is protected, elevated and provided with a breathing receptacle of ambient air in case of an avalanche and so that the airbags can be easily repaired or replaced (Walker et al. paragraph [0036], “The inflation of the inflatable 
Regarding Claim 4, Landeros teaches all of the limitations of Claim 1, as discussed in the rejections above. 
Landeros does not teach wherein the airbag inflating system comprises a fan which is operable to generate a flow of air to the one or more airbags.
Attention is drawn to Walker et al., which teaches an analogous article of apparel. Walker et al. teaches a system, comprising: an airbag inflating system (160); a control system (190) operably connected to the airbag inflating system (paragraph [0029], “the activation system 190 is configured to activate the inflation system 160”). Walker et al. further teaches wherein the airbag inflating system (160) comprises a fan (164) which is operable to generate a flow of air to the one or more airbags (paragraph [0031], “the fan 164 generates a rotational force that creates a vacuum aligned with the illustrated arrows. The vacuum pulls external ambient air through the air intake 180, the fan 164, and into the inflatable chamber 140”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Landeros to include the teachings of Walker et al. such that the airbag inflating system comprises a fan to generate a flow of air to the one or more airbags so that the airbags have an unlimited source of inflation, allowing for repeated inflation if needed (paragraph [0008], “ambient air is unlimited and therefore enables multiple inflations and/or inadvertent deployments”).
Regarding Claim 11, Landeros teaches all of the limitations of Claim 3, as discussed in the rejections above. Landeros further teaches wherein all of the airbags are simultaneously inflated (paragraph [0298], “All of the airbags are simultaneously inflated”), therefore obviously the one or more airbags of the pants or other lower-body garments are could be configured to be inflated simultaneously with inflation of the airbag in the backpack, as Landeros was modified such that the airbag of the backpack is also attached to the airbag inflating system (as cited above). 
Claim 10, 12, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Landeros (US 2004/0237178 A1) in view of Yuan et al. (US 2018/025903 A1), and in further view of Abdulaziz (US 8662528 B1).
Regarding Claim 10, Landeros teaches all of the limitations of Claim 1, as discussed in the rejections above. Landeros further teaches wherein the pair of pants or other lower-body garments comprises a plurality of airbags (paragraph [0104], “inflate the shirt and pants airbags and the flexible air tanks for added protection”). 
Landeros does not teach specifically wherein one or more of the airbags are configured to be positioned above a knee area of the pants, and one or more of the airbags are positioned to be located below the knee area of the pants on a lateral aspect of a leg of a wearer, and/or one or more of the airbags are configured to be positioned above and/or below a knee of a wearer on a medial side of each leg.
Attention is drawn to Abdulaziz, which teaches an analogous article of apparel. Abdulaziz teaches a system (10), comprising: an airbag inflating system (30); a control system (28) operably connected to the airbag inflating system (col. 3 ll. 41-43, “the processor 28 communicates with the adjacent pressurized gas or explosive charge 30”); and a pair of pants (16) and/or other lower-body garments comprising one or more airbags (18) configured to be coupled to the airbag inflating system (“the gas or explosive charge 30 is then distributed to the various airbags 18 of the suit 10”). Abdulaziz 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Landeros to include the teachings of Abdulaziz such that the one or more of the airbags are configured to be positioned above a knee area of the pants, and one or more of the airbags are positioned to be located below the knee area of the pants on a lateral aspect of a leg of a wearer, and/or one or more of the airbags are configured to be positioned above and/or below a knee of a wearer on a medial side of each leg so that the entire leg of the wearer is entirely protected, especially as Landeros teaches the airbag having at least 10 airbags but is silent to their specific arrangement, therein Landeros could have obviously been modified so as the airbags are arranged as recited above (Landeros paragraph [0293], “the air-bag-suit with parachute has at least ten airbags”). 
Regarding Claim 12, Landeros teaches all of the limitations of Claim 1, as discussed in the rejections above. 
Landeros does not teach specifically wherein the one or more airbags in the pants or other lower-body garments have an inflated configuration that extends partway around a lower extremities of the user and front and back lower torso when the user is wearing the pants or other lower-body garments.
Attention is drawn to Abdulaziz, which teaches an analogous article of apparel. Abdulaziz teaches a system (10), comprising: an airbag inflating system (30); a control system (28) operably 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Landeros to include the teachings of Abdulaziz such that the one or more airbags in the pants or other lower-body garments have an inflated configuration that extends partway around a lower extremities of the user and front and back lower torso when the user is wearing the pants so that the entire lower half of the wearer is protected, especially as Landeros teaches the airbag having at least 10 airbags but is silent to their specific arrangement, therein Landeros could have obviously been modified so as the airbags are arranged as recited above (Landeros paragraph [0293], “the air-bag-suit with parachute has at least ten airbags”).
Regarding Claim 16, Landeros teaches a system (10), comprising: an airbag inflating system (28, 29) that is operable to supply a flow of gas or air (paragraph [0051] “from the air-tank 28, pressure is regulated 31 for use and distribution to the many functions of the suit,”; paragraph [0100], “inflate the airbags with either nitrogen, helium, Co2 gases or for a last resort with air from the protective suit 10 compressors 20, 29,”); a control system operably connected to the airbag inflating system and operable to control the flow of gas supplied by the airbag inflating system (paragraph [0100], “inflate the airbags with either nitrogen, helium, Co2 gases or for a last resort with air from the protective suit 10 
Landeros does not teach wherein the airbags are disposed within respective compartments, wherein the airbags are configured to be removably coupled to the airbag inflating system, and wherein the one or more airbags in the lower-body garments have an inflated configuration that extends partway around a lower extremities and lower torso of the user when the user is wearing the lower-body garments.
Attention is drawn to Yuan et al., which teaches an analogous article of apparel. Yuan et al. teaches a system comprising an airbag inflating system (4) that is operable to supply a flow of gas or air (paragraph [0052], “a gas generator 4 may include a tip discharge device 4a and a gas generating agent… upon exposure of the electrical spark generated by the tip discharge device 4a, the gas generating agent quickly produces a large amount of gas, which goes into and inflates the airbag 5”); a control system operably connected to the airbag inflating system and operable to control the flow of gas supplied by the airbag inflating system (paragraph [0052], “The tip discharge device 4a is coupled to the controller, and after receiving the actuating signal transmitted by the controller, the tip discharge device 4a can generate an electrical spark… upon exposure of the electrical spark generated by the tip discharge device 4a, the gas generating agent quickly produces a large amount of gas, which goes into and inflates 
Attention is drawn to Abdulaziz, which teaches an analogous article of apparel. Abdulaziz teaches a system (10), comprising an airbag inflating (30) system that is operable to supply a flow of gas or air (col. 3 ll. 43-45, “the gas or explosive charge 30 is then distributed to the various airbags 18 of the suit 10”); a control system (28) operably connected to the airbag inflating system and operable to control the flow of gas supplied by the airbag inflating system (col. 3 ll. 41-43, “the processor 28 communicates with the adjacent pressurized gas or explosive charge 30”); and a pair of lower-body garments (16) comprising airbags (18), and the one or more airbags in the lower-body garments have an inflated configuration that extends partway around a lower extremities and lower torso of the user when the user is wearing the lower-body garments (annotated fig. 1 shows the airbags in an inflated configuration and extending around the lower extremities and lower torso of the wearer). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Landeros to include the teachings of Yuan et al. and Abdulaziz such that the one or more airbags in the pants or other lower-body garments are disposed in their respective compartments, removably coupled to the airbag inflating system, and have an inflated configuration that extends partway around a lower extremities of the user and front and back lower torso when the user is wearing the pants so that the airbags can be stored compactly before being deployed, easily repaired or replaced (Yuan et al. Paragraph [0051], “since the airbag 5 is located in the airbag groove 6 under normal situations, and will be inflated and popped out of the airbag groove 6 only when falling occurs, so the airbag 5 occupies little space”; paragraph [0053], “When it is required for 
Regarding Claim 17, Landeros teaches all of the limitations of Claim 16, as discussed in the rejections above. Landeros further teaches wherein the control system is configured to trigger the airbag inflating system so that the airbag inflating system supplies the flow of gas to the airbags, and the control system is configured to be operated manually by a user and/or automatically activated in response to input provided by one or more sensors of the control system (paragraph [0100], “inflate the airbags with either nitrogen, helium, Co2 gases or for a last resort with air from the protective suit 10 compressors 20, 29,”; paragraph [0101], “the person already with the rescue suit on, (1) can step out to a balcony or roof or suspend from a window frame and manually pull the air-bag inflating valve/trigger connected to a nitrogen tank. After the air-bags are completely full the person is ready to jump. (2). For situations where the person has to walk or run through the fire in total darkness and happens to run out through a broken window, the automatic inflating system sends a signal to the relay that activates the solenoid that pulls the inflating trigger of the system,” wherein manual inflating valve/trigger and automating inflating system are collectively the control system).
Regarding Claim 19, Landeros teaches all of the limitations of Claim 16, as discussed in the rejections above. Landeros further teaches wherein the lower body garments (see annotated Fig.) comprise pants (annotated fig. 2 shows the lower body garment comprising pants).

    PNG
    media_image2.png
    764
    804
    media_image2.png
    Greyscale

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Landeros (US 2004/0237178 A1) in view of Yuan et al. (US 2018/025903 A1), and in further view of Abdulaziz (US 8662528 B1) and Davis et al. (US 2016/0000158 A1).
Regarding Claim 18, Landeros teaches all of the limitations of Claim 16, as discussed in the rejections above. Landeros further teaches a backpack (27).
Landeros does not teach an additional airbag that is removably attachable to the backpack or contained within and arranged so that deployment of the additional airbag causes the additional airbag to cover a portion of a lower torso and lower extremities of a user.

Examiner notes that while Fig. 1 (as discussed in paragraphs [0014] and [0015]) and Fig. 6 of Davis et al. are drawn to different embodiments, Davis et al. teaches that the components of various embodiments may be combined together into a single embodiment (paragraph [0035], “Although the invention has been described above with reference to specific embodiments, the invention is not limited to the above embodiments and the specific configurations shown in the drawings. For example, some components shown may be combined with each other as one embodiment, or a component may be divided into several subcomponents, or any other known or available component may be added.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Landeros to include the teachings of Davis et al. such that an additional airbag that is removably attachable to a backpack or contained within and arranged so 
Regarding Claim 20, Landeros teaches all of the limitations of Claim 16, as discussed in the rejections above. Landeros further teaches a backpack (27).
Landeros does not teach the backpack including a compartment within which an airbag(s) is disposed, and the airbag(s) in the compartment of the backpack is removably coupled to the airbag inflating system.
Attention is drawn to Davis et al. which teaches an analogous article of apparel. Davis et al. teaches a system (100), comprising: an airbag inflating system that is operable to supply a flow of gas or air (paragraph [0015], “modular airbag 100 may contain one or more gas canisters (not shown) for inflating and deploying airbags”); a control system operably connected to the airbag inflating system and operable to control the flow of gas supplied by the airbag inflating system (paragraph [0015], “airbag 100 may further include a trigger for triggering the deployment of the airbags”). Davis et al. further teaches a backpack that includes a compartment (120) (paragraph [0014], “the backpack straps 230 may be configured to allow the side airbag compartments 120 to be securely attached to a backpack and may be configured to allow the side airbag compartments to be released or detached from the backpack”) within which an airbag(s) is disposed (paragraph [0015], “the side airbag compartments 120 may each contain one or more deflated airbags”). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Landeros to include the teachings of Davis et al. and Yuan et al. such that the backpack includes a compartment within which an airbag(s) is disposed, and the airbag(s) in the compartment of the backpack is removably coupled to the airbag inflating system so that the user may be kept above snow or near the top of the snow in an avalanche and so that the airbag can be normally used with a user’s backpack without sacrificing function, and so that the airbag can be easily removed to be repaired or replaced (Davis et al. paragraph [0002] “Personal airbag systems may deploy airbags near or next to a user's body, to provide buoyancy for the user in an avalanche, such that the user's body may be kept above the snow in an avalanche or near the top of the snow.”; Davis et al. . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Morrison (US 3921944) teaches an inflatable airbag system comprising a backpack with an airbag that covers the lower extremities and torso of a wearer. Pozzer (US 6088841) teaches an upper body and lower body garment with airbags disposed thereon. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KATHERINE M MORAN/Primary Examiner, Art Unit 3732